                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 1 of 16 Page ID #:1



                  1        MAGGY M. ATHANASIOUS, Bar No. 252137
                           mathanasious@littler.com
                  2        LITTLER MENDELSON, P.C.
                           2049 Century Park East, 5th Floor
                  3        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  4        Facsimile: 310.553.5583
                  5        ALYSSA S. GJEDSTED, Bar No. 284588
                           agjedsted@littler.com
                  6        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  7        63rd Floor
                           Los Angeles, CA 90071
                  8        Telephone: 213.443.4300
                           Facsimile: 213.443.4299
                  9
                           Attorneys for Defendants,
               10          AMAZON.COM SERVICES, INC. AND
                           GOLDEN STATE FC, LLC
               11
               12                               UNITED STATES DISTRICT COURT
               13                 CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
               14          LEAH MCLANE, an individual          Case No.
               15                       Plaintiff,             ASSIGNED FOR ALL PURPOSES TO
                                                               JUDGE
               16               vs.
                                                               DEFENDANTS’ NOTICE TO
               17          AMAZON.COM SERVICES, INC., a        FEDERAL COURT OF REMOVAL
                           Delaware corporation; GOLDEN        OF CIVIL ACTION FROM STATE
               18          STATE FC, LLC, a Delaware limited   COURT
                           liability corporation; and DOES 1
               19          through 20, inclusive,              [28 U.S.C. §§ 1332, 1441, 1446]
               20                       Defendants.            Complaint Filed: April 30, 2019
                                                               (Riverside County Superior Court)
               21
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 2 of 16 Page ID #:2



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF LEAH MCLANE AND
                  3        HER ATTORNEYS OF RECORD:
                  4              PLEASE TAKE NOTICE that Defendants AMAZON.COM SERVICES,
                  5        INC. and GOLDEN STATE FC, LLC (collectively “Defendants” or “Amazon”)
                  6        hereby remove the above-captioned action from the Superior Court for the State of
                  7        California, County of Riverside to the United States District Court for the Central
                  8        District of California. This removal is based on 28 U.S.C. sections 1441 and 1445.
                  9        This Notice is based upon the original jurisdiction of this Court over the parties under
               10          28 U.S.C. section 1332(a) and the existence of complete diversity of citizenship
               11          among the parties.
               12                                  STATEMENT OF JURISDICTION
               13                1.     This Court has original jurisdiction over this action under the diversity of
               14          citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute
               15          grants district courts original jurisdiction over civil actions where the matter in
               16          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               17          is between citizens of different states. As set forth below, this case meets all of the
               18          diversity statute’s requirements for removal and is timely and properly removed by the
               19          filing of this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
               20                                                 VENUE
               21                2.     This action was filed in the Superior Court for the State of California,
               22          Riverside County. Venue properly lies in the United States District Court for the
               23          Central District of California, Eastern Division, pursuant to 28 U.S.C. sections
               24          84(c)(1), 1391(a) and 1441(a).
               25                               PLEADINGS, PROCESS AND ORDERS
               26                3.     On April 30, 2019, Plaintiff LEAH MCLANE (“Plaintiff”) filed an
               27          unverified Complaint for Damages for violations of the California Fair Employment
               28          and Housing Act (FEHA) [Government Code §§ 12900-12996] in the Superior Court
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  2.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 3 of 16 Page ID #:3



                  1        for the State of California, Riverside County: LEAH MCLANE Plaintiff, vs.
                  2        AMAZON.COM SERVICES, INC., a Delaware corporation; GOLDEN STATE FC,
                  3        LLC a Delaware limited liability corporation; and DOES 1 through 20, Inclusive,
                  4        Defendants, Case Number RIC1902686 (hereinafter the “Complaint”). Declaration of
                  5        Alyssa S. Gjedsted in Support of Defendant’s Notice to Federal Court of Removal of
                  6        Civil Action From State Court (“Gjedsted Decl.”), ¶ 2 at Exhibit A.
                  7              4.      Plaintiff’s Complaint asserts five (5) purported causes of action for: (1)
                  8        Gender Discrimination In Violation of Government Code § 12940, et seq. (FEHA);
                  9        (2) Sexual Harassment In Violation of Government Code § 12940, et seq. (FEHA); (3)
               10          Intentional Infliction of Emotional Distress; (4) Negligent Supervision; and (5)
               11          Retaliation In Violation of Government Code § 12940, et seq. (FEHA). See Compl.,
               12          ¶¶ 28-52. Plaintiff’s prayer for relief includes prayers for:
               13                     a. General damages;
               14                     b. Special damages;
               15                     c. Loss of earnings;
               16                     d. Attorneys’ fees and costs of suit;
               17                     e. Prejudgment interest; and
               18                     f. Punitive and exemplary damages.
               19          See Compl., Prayer for Relief, ¶¶ 1-7.
               20                5.      On April 30, 2019, along with the Complaint (Exhibit A), Plaintiff served
               21          a Summons, Civil Case Cover Sheet, Certificate of Counsel, and Notice of Case
               22          Assignment on Defendants Amazon.Com Services, Inc. and Golden State FC, LLC.
               23          Gjedsted Decl., ¶ 3, at Exhibit B.
               24                6.      On May 2, 2019, a Notice of Case Management Conference was filed by
               25          the Clerk of the Court. Gjedsted Decl., ¶ 4, at Exhibit C.
               26                7.      On May 7, 2019, the matter was reassigned to the Honorable Judge Irma
               27          Poole Asberry in Department 5. Gjedsted Decl., ¶ 5, at Exhibit D.
               28                8.      On May 7, 2019, a Proof of Service of Summons was filed with the Court
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   3.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 4 of 16 Page ID #:4



                  1        reflecting service on Defendant Amazon.Com Services, Inc. of the aforementioned
                  2        documents. A Proof of Service of Summons was also filed with the Court reflecting
                  3        service on Defendant Golden State FC, LLC of the aforementioned documents.
                  4        Gjedsted Decl., ¶ 6, at Exhibit E.
                  5              9.     On June 5, 2019, Defendants filed a Peremptory Challenge under Code
                  6        of Civil Procedure § 170.6, along with supporting papers. Gjedsted Decl., ¶ 7, at
                  7        Exhibit F.
                  8              10.    On June 5, 2019, Defendants filed their Answer to Plaintiff’s Unverified
                  9        Complaint for Damages. Gjedsted Decl., ¶ 8, at Exhibit G.
               10                11.     To Defendants’ knowledge, no further process, pleadings, or orders
               11          related to this case have been filed in the Superior Court for the State of California,
               12          Riverside County or served by any party other than as described above. Gjedsted
               13          Decl., ¶ 8. The Attachment of Exhibits “A” through “G” satisfies the requirements of
               14          28 U.S.C. section 1446(a). See Gjedsted Decl., ¶¶ 1-9.
               15                                 INDIVIDUAL & DOE DEFENDANTS
               16                12.     No individual defendants are named in this action. Defendant is
               17          informed and believes that none of the Doe defendants in this case have been
               18          identified or served. As such, they need not join or consent in this Notice of Removal
               19          and are to be disregarded for the purpose of removal. 28 U.S.C. § 1441(a); Salveson
               20          v. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984) (named
               21          defendants not yet served in state court action need not join in notice of removal).
               22                                     TIMELINESS OF REMOVAL
               23                13.    This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the notice
               24          of removal of a civil action must be filed within 30 days after service of the summons
               25          and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354
               26          (1999) (the 30-day removal period runs from the service of the summons and
               27          complaint; receipt of summons and complaint is insufficient to trigger removal
               28          period). On May 7, 2019, the Complaint and Summons were served on Defendants.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  4.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 5 of 16 Page ID #:5



                  1        As Defendants filed this Notice of Removal within 30 days of service of the summons
                  2        and complaint, this Notice of Removal is timely as a matter of law.
                  3                                    DIVERSITY JURISDICTION
                  4              14.    The diversity of citizenship statute provides in pertinent part that “[t]he
                  5        district courts shall have original jurisdiction of all civil actions where the matter in
                  6        controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
                  7        is between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
                  8              15.    “Any civil action” commenced in state court is removable if it might
                  9        have been brought originally in federal court. See 28 USC § 1441(a). Any case that
               10          could have been commenced in federal court based on diversity of citizenship can be
               11          removed from state court on this ground. See 28 U.S.C. § 1441(b). In order to
               12          remove a case to federal court on diversity grounds, two basic elements must be
               13          satisfied: (1) complete diversity must exist between the parties, i.e., Plaintiff and
               14          Defendant must be “citizens” of different states; and (2) the amount in controversy
               15          must exceed $75,000. See 28 U.S.C. § 1332.
               16                16.    This action is a civil action over which this Court has original jurisdiction
               17          under 28 U.S.C. § 1332 and which may be removed to this Court by Defendant
               18          pursuant to 28 U.S.C. § 1441(a) based on the existence of complete diversity of
               19          citizenship between the real parties to this action and on the fact that the amount in
               20          controversy exceeds $75,000, as set forth below.
               21                A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
               22                       Plaintiff Is A Citizen Of The State Of California.
               23                17.    Diversity of citizenship exists so long as no plaintiff is a citizen of the
               24          same state as any defendant at the time the action was filed and at the time of removal.
               25          For diversity purposes, a person is a “citizen” of the state in which he or she is
               26          domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see
               27          also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at
               28          the time the lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8,
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   5.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 6 of 16 Page ID #:6



                  1        10 (1st Cir. 1991). A person’s domicile is the place he or she resides with the
                  2        intention to remain, or to which he or she intends to return. See Kanter v. Warner–
                  3        Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                  4              18.    At the time Plaintiff commenced this action and at the time of removal,
                  5        Plaintiff was a citizen of the State of California. Plaintiff alleges that she was at all
                  6        relevant times a resident of the County of Riverside. Compl., ¶ 1; Lew v. Moss, 797
                  7        F.2d 747, 751 (9th Cir. 1986) (residency can create a rebuttable presumption of
                  8        domicile supporting diversity of citizenship); State Farm Mut. Auto. Ins. Co. v. Dyer,
                  9        19 F.3d 514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of
               10          residency “created a presumption of continuing residence in [state] and put the burden
               11          of coming forward with contrary evidence on the party seeking to prove otherwise”);
               12          see also Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place
               13          of residence provides “prima facie” case of domicile). Thus, Plaintiff, by her own
               14          admission, is a citizen of the State of California.
               15                       Defendants Are Not Citizens Of The State Of California.
               16                19.    For purposes of Section 1332, a corporation is deemed to be a citizen of
               17          any State by which it has been incorporated and of the State where it has its principal
               18          place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United States
               19          Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181; 175 L. Ed. 2d
               20          1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to the
               21          place where a corporation’s high level officers direct, control, and coordinate the
               22          corporation’s activities, i.e., its ‘nerve center,’ which will typically be found at its
               23          corporate headquarters.” Id. at 80.
               24                20.     In the case of a limited liability company, the court should consider the
               25          citizenship of each member or owner of the company. See, e.g., Johnson v. Columbia
               26          Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006) (“like a partnership, an
               27          LLC is a citizen of every state in which its owners/members are citizens.”)
               28                21.     Neither Defendant Amazon.Com Services, Inc. nor Golden State FC,
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   6.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 7 of 16 Page ID #:7



                  1        LLC, are state officials, or other governmental entities. Declaration of Michael Deal
                  2        in Support of Defendants’ Notice of Removal to Federal Court (“Deal Decl.”), ¶ 2.
                  3              22.       Defendant Amazon.Com Services, Inc.        Defendant      Amazon.Com
                  4        Services, Inc. was at the time of filing this action, and remains, a company
                  5        incorporated under the laws of the State of Delaware. Deal Decl., ¶ 6. Defendant
                  6        Amazon.Com Services, Inc.’s principal place of business is Seattle, Washington. Id.
                  7        at ¶ 7. Key executives of Amazon.Com Services, Inc., including all of its directors
                  8        and most of its officers, are based out of its Seattle, Washington corporate
                  9        headquarters.    Id.   Seattle, Washington is also where Defendant Amazon.Com
               10          Services, Inc.’s centralized administrative functions and operations are based, and it is
               11          the actual center of direction, control and coordination for its operations. Id. Under
               12          the applicable standard, Amazon.Com Services, Inc.’s principal place of business is
               13          indisputably located in Seattle, Washington. Therefore, its citizenship is Washington
               14          and Delaware.
               15                23.       Defendant Golden State FC, LLC.           Defendant Golden State FC,
               16          LLC was formed on December 22, 2011 as a limited liability company organized and
               17          incorporated under the laws of the State of Delaware, with its principal place of
               18          business in Seattle, Washington. Deal. Decl., ¶ 3. Defendant Golden State FC, LLC’s
               19          corporate   decisions,   including    operational,   executive,    administrative,   and
               20          policymaking decisions were made in Seattle, Washington, even though it conducted
               21          business in California. Id. Defendant Golden State FC, LLC has dissolved, ceased
               22          operations and its business registration in California was cancelled as of January 8,
               23          2019. Id.
               24                24.    Defendant Golden State FC, LLC merged into Amazon.com Services,
               25          Inc. effective January 1, 2019. Deal Decl., ¶ 4, at Exhibit “A”. Amazon Fulfillment
               26          Services, Inc. is the former name of Amazon.Com Services, Inc. Deal Decl., ¶ 5. As
               27          explained above, Amazon.Com Services, Inc. is a corporation incorporated in
               28          Delaware. Deal Decl., ¶ 6. Also as explained above, Amazon.Com Services, Inc.,
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  7.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 8 of 16 Page ID #:8



                  1        maintains its principal place of business in Seattle, Washington. Id. Therefore,
                  2        because Amazon.Com Services, Inc.’s citizenship is Delaware and Washington, and it
                  3        was the sole member of Golden State FC, Golden State FC’s citizenship has at all
                  4        relevant times been Delaware and Washington.
                  5              25.    Defendants Does 1 through 50 are fictitious. The Complaint does not set
                  6        forth the identity or status of any said fictitious defendants, nor does it set forth any
                  7        charging allegation against any fictitious defendants. Pursuant to section 1441(a), the
                  8        citizenship of defendants sued under fictitious names must be disregarded for the
                  9        purposes of determining diversity jurisdiction and cannot destroy the diversity of
               10          citizenship between the parties in this action. Newcombe v. Adolf Coors Co., 157 F.3d
               11          686, 690-91 (9th Cir. 1998).
               12                26.    Based on the foregoing, diversity is established between Plaintiff and
               13          Defendants because Plaintiff and all Defendants are citizens of different states.
               14                B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
               15                27.    Defendants need only show by a preponderance of the evidence (that it is
               16          more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
               17          minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-04 (9th Cir.
               18          1996). Further, the U.S. Supreme Court has held under 28 U.S.C. § 1446(a), a
               19          defendant seeking to remove a case to federal court need only file “a notice of
               20          removal ‘containing a short and plain statement of the grounds for removal.’” Dart
               21          Cherokee Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court
               22          held that this language tracks the general pleading requirement stated in Rule 8(a) of
               23          the Federal Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need
               24          not contain evidentiary submissions.” Id. at 551, 553. Defendants need to only
               25          plausibly allege that the amount in controversy exceeds $75,000. Id. (“the defendant’s
               26          amount-in-controversy allegation should be accepted when not contested by the
               27          plaintiff or questioned by the court”). Here, the Court can reasonably ascertain from
               28          the Complaint and its Prayer for Relief that the amount in controversy exceeds
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  8.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                    Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 9 of 16 Page ID #:9



                  1        $75,000. See Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
                  2        1997) (“The district court may consider whether it is facially apparent from the
                  3        complaint that the jurisdictional amount is in controversy.” (internal citations and
                  4        quotations omitted).).
                  5              28.    Plaintiff’s Complaint does not specify the amount that she seeks to
                  6        recover from Defendants in this action. Plaintiff’s Complaint seeks damages for
                  7        general and special damages, punitive damages, attorneys’ fees and costs of suit. See
                  8        Complaint, ¶¶ 24-27; Prayer for Relief, ¶¶ 1-7. Although Defendants deny that they
                  9        should be liable for the damages alleged in Plaintiff’s Complaint, for purposes of
               10          determining whether the minimum amount in controversy has been satisfied, the
               11          Court must presume that Plaintiff will prevail on each and every one of her claims.
               12          Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001
               13          (C.D. Cal. 2002).
               14                29.    The ultimate inquiry is the amount that is put “in controversy” by
               15          Plaintiff’s Complaint, and not how much, if anything, Defendants will actually owe.
               16          Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
               17          Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir.
               18          2003) (recognizing that the ultimate or provable amount of damages it not what is
               19          considered in the removal analysis; rather, it is the amount put in controversy by the
               20          plaintiff’s complaint).
               21                30.    Defendants deny the validity and merits of Plaintiff’s claims, the legal
               22          theories upon which they are purportedly based, and the claims for monetary and other
               23          relief that flow from them. Nevertheless, the amount in controversy as alleged by
               24          Plaintiff far exceeds the sum of $75,000.
               25                Lost Earnings and Benefits.
               26                31.    Plaintiff seeks recovery of economic losses, alleging that as a result of
               27          Defendants’ conduct she has “lost income, promotional and career opportunities, and
               28          has suffered economic losses in an amount to be determined at time of trial,” and
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 9.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 10 of 16 Page ID #:10



                  1        states that she seeks loss of wages and benefits. Complaint, ¶¶ 24, 31; Prayer for
                  2        Relief, ¶ 1. At present, Plaintiff is currently employed by Amazon as a Fulfillment
                  3        Associate, making $15.00 per hour. Declaration of Molly Caselden in Support of
                  4        Defendants’ Notice of Removal (“Caselden Decl.”), ¶ 4. Plaintiff began a medical
                  5        leave of absence in June 2018. Id.        She returned to work briefly in August 2018,
                  6        before going back out on a medical leave of absence on August 22, 2018. Id. Aside
                  7        from $692.86 in short-term disability (“STD”) payments in 2018, and a payment of
                  8        approximately $50.00 for 14.25 hours worked in August 2018 (making $13.50 per
                  9        hour at that time), Plaintiff has been in an unpaid status since June 2018. Id. In the
               10          last two full years of employment in which Plaintiff worked, 2016 and 2017, she
               11          earned approximately $ 24,000.00. Id. Plaintiff also receives various forms of health
               12          and welfare benefits through her employment with Amazon. Id.
               13                32.        Although Defendants deny Plaintiff is entitled to recover any damages,
               14          assuming arguendo Plaintiff was to recover alleged lost income for the equivalent of
               15          one year of earnings, which is a conservative estimate, Plaintiff could recover
               16          $24,000.00 in compensatory damages, exclusive of health and welfare benefits and
               17          without quantifying Plaintiff’s alleged loss of future employment and/or promotional
               18          opportunities.
               19                General Damages
               20                33.        The amount in controversy includes claims for general damages,
               21          exclusive of costs and interest. See Ajimatanrareje v. Metropolitan Life Ins. Co., 1999
               22          U.S. Dist. LEXIS 7339 at 4 (N.D. Cal. 1999) (emotional distress damages “may be
               23          considered in the amount in controversy even when not clearly pled in the
               24          complaint.”); Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196,
               25          1198 (N.D. Cal. 1998); Richmond v. Allstate Ins. Co., 897 F.Supp.447, 450 (S.D. Cal.
               26          1995) (holding same).
               27                34.        Here, Plaintiff alleges that, as a result of Defendant’s alleged unlawful
               28          conduct, she has suffered great anxiety, embarrassment, anger, loss of enjoyment of
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   10.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 11 of 16 Page ID #:11



                  1        life, injury to reputation, and severe emotional distress. Complaint ¶¶ 25, 31, 48, 58,
                  2        74; Prayer for Relief, ¶ 2. Though Defendants dispute that Plaintiff is entitled to any
                  3        such award, Plaintiff’s potential recovery of such damages clearly demonstrates that
                  4        the jurisdictional prerequisite for removal of this action is met. See Velez v. Roche,
                  5        335 F.Supp.2d 1022, 1038-40 (N.D. Cal. 2004) (surveying discrimination cases
                  6        awarding emotional distress damages and concluding that “substantial jury awards of
                  7        hundreds of thousands of dollars for non-economic damages have been upheld where
                  8        there is evidence . . . that the plaintiff suffered heightened mental anguish”); see also
                  9        Irma Sanchez v. California Dept. of Corrections, Case No. 1:12-cv-01835-SAB, 2015
               10          WL 3849673 (E.D. Cal. June 11, 2015) (jury returning verdict for $550,000 in
               11          compensatory damages on plaintiff’s sexual harassment, discrimination and retaliation
               12          claims); Linda Allstot v. City of Los Angeles, Los Angeles Superior Court Case No.
               13          BC592492 (April 4, 2018) jury returning verdict for $3 million in sexual harassment
               14          matter based on past and present emotional distress damages) (attached as Exhibit A
               15          to Request for Judicial Notice, filed concurrently herewith). Assuming Plaintiff were
               16          to recover emotional distress damages in an amount equal to her alleged compensatory
               17          damages, Plaintiff would recover at least $24,000.00, the approximate equivalent of
               18          one year of wages, for her alleged emotional distress.
               19                35.     Based on Plaintiff’s allegations of severe mental anguish due to the
               20          alleged intentional infliction of emotional distress, discrimination, sexual harassment,
               21          and retaliation, it can be reasonably ascertained that the amount in controversy on
               22          Plaintiff’s claim for emotional distress damages is $24,000.00.
               23                Punitive Damages
               24                36.     Plaintiff also seeks an award of punitive damages. See Complaint,
               25          Prayer for Relief, ¶ 3. California law does not provide any specific monetary limit on
               26          the amount of punitive damages which may be awarded under Civil Code section
               27          3294, and the proper amount of punitive damages under California law is based on the
               28          reprehensibility of the defendant’s misdeeds, the ratio between compensatory and
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 11.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 12 of 16 Page ID #:12



                  1        punitive damages, and the ratio between damages and the defendant’s net worth. See
                  2        Boyle v. Lorimar Prods., Inc., 13 F.3d 1357 (9th Cir. 1994). Moreover, punitive
                  3        damages are included in calculating the amount in controversy. Davenport v. Mut.
                  4        Ben. Health & Acci. Assoc., 325 F.2d 785, 787 (9th Cir. 1963).
                  5               37.      Although Defendant vigorously denies Plaintiff’s allegations, if Plaintiff
                  6        were to prevail on one of her claims and establish an award under Civil Code section
                  7        3294, the punitive damages alone could exceed the jurisdictional minimum.
                  8        Numerous court decisions and jury verdicts in the Ninth Circuit demonstrate that
                  9        compensatory and punitive damages in excess of $75,000 have been awarded to
               10          individual plaintiffs where, as here, the plaintiff alleges sexual harassment,
               11          discrimination, and retaliation.     For example, in Sharon Paterson v. California
               12          Department of General Services, Raymond Asbell and Inter-Con Security Systems,
               13          Inc., 2008 WL 1901846 (E.D. Cal. 2008), the jury returned at $4,965,000 verdict for
               14          the plaintiff based upon claims of sexual harassment and retaliation brought under the
               15          FEHA. In Melissa Borck v. City of Los Angeles, 2009 WL 1119115 (C.D. Cal. 2009),
               16          the jury returned a $2.3 million verdict in favor of the plaintiff based upon claims of
               17          failure to prevent sexual discrimination, harassment, and retaliation against women.
               18          In Sanchez v. California Dept. of Corrections and Rehabilitation, 2015 WL 7573435
               19          (E.D. Cal. 2015), the jury returned a $565,000 verdict in favor of the plaintiff based
               20          upon claims of sexual harassment and retaliation brought under FEHA. See also,
               21          Steffens v. Regus Group, PLC, 2013 U.S. Dist. LEXIS 4499 (S.D. Cal. 2013) (jury
               22          award of $3,500,000 in punitive damages where plaintiff alleged retaliation); Doe v.
               23          City and County of San Francisco, 2012 WL 4503915 (N.D. Cal) (jury award of
               24          $150,000 in punitive damages where plaintiff alleged sexual harassment and
               25          retaliation).
               26                 38.      Here, again assuming Plaintiff were to recover punitive damages in an
               27          amount equal to her alleged compensatory damages, Plaintiff would recover at least
               28          $24,000.00, the approximate equivalent of one year of wages, for her alleged punitive
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   12.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 13 of 16 Page ID #:13



                  1        damages. Thus, based on the combined total of Plaintiff’s lost wages, emotional
                  2        distress damages and potential punitive damages alone, it can be reasonably
                  3        ascertained that the amount in controversy is in excess of $75,000.
                  4              Attorneys’ Fees
                  5              39.     Plaintiff also seeks attorneys’ fees. Compl., Prayer for Relief, ¶ 5. It is
                  6        well-settled that, when authorized by statute, attorneys’ fees are to be included in the
                  7        calculation of the amount of Plaintiff’s claims for purposes of determining whether the
                  8        requisite jurisdictional minimum is met. Lowdermilk v. U.S. Bank Nat'l Assoc., 479.
                  9        F.3d 997, 1000 (9th Cir. 2007); Kroske v. US. Bank Corp., 432 F.3d 976, 980 (9th Cir.
               10          2005), cert. denied, 127 S. Ct. 157 (2006); Galt G/S v. JSS Scandinavia, 142 F.3d
               11          1150, 1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an award of
               12          attorneys’ fees, either with mandatory or discretionary language, such fees may be
               13          included in the amount in controversy.”).
               14                40.    Plaintiff’s Complaint alleges violations of the FEHA, which authorizes
               15          an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
               16          §12965(b).   While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
               17          reasonable to assume that they could exceed a damages award. Simmons v. PCR
               18          Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in
               19          individual discrimination cases often exceed the damages”).
               20                41.    Any estimate of attorney’s fees includes fees over the life of the case, not
               21          just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co. of
               22          Arizona, 899 F.3d 785 (9th Cir. 2018). “Recent estimates for the number of hours
               23          expended through trial for employment cases in [the Central District of California]
               24          have ranged from 100 to 300 hours. Therefore, 100 hours is an appropriate and
               25          conservative estimate. Accordingly, attorneys’ fees in [an employment discrimination
               26          case alleging wrongful termination] may reasonably be expected to equal at least
               27          $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case
               28          No. CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 13.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 14 of 16 Page ID #:14



                  1        March 3, 2015) (citations omitted). In fact, the attorneys’ fees alone through trial of
                  2        any cause of action would likely exceed $200,000 and could be many times that
                  3        amount. See Flannery v. Prentice, 26 Cal.4th 572 (2001) (upholding an award of
                  4        attorneys’ fees under the FEHA for $1,088,231); see also Zissu v. Bear, Stearns &
                  5        Co., 805 F.2d 75 (2d Cir. 1986) (upholding award for attorney’s fees in the amount of
                  6        $550,000). Thus, Plaintiff’s attorneys’ fees add, at the least, $30,000 to the amount in
                  7        controversy, and in some cases, over $500,000.
                  8              42.    Therefore, based on the foregoing, a preponderance of the evidence
                  9        demonstrates that the amount in controversy exceeds the jurisdictional minimum of
               10          $75,000, exclusive of interest and cost.
               11                Other Relief
               12                43.     Plaintiff’s Complaint also seeks “such other and further relief as the
               13          court deems just and proper.” Compl., Prayer for Relief, ¶ 7. Although uncertain in
               14          amount, this open-ended relief sought by Plaintiff only serves to increase the amount
               15          in controversy. See, Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-43 (W.D.
               16          Tenn. 2004) (the “open-ended” relief sought by plaintiff, who prayed for “judgment to
               17          be determined by a jury, for all incidental, consequential, compensatory and punitive
               18          damages” established that her case met the amount in controversy requirement even
               19          though she pled in the complaint that she did not assert a claim in excess of $75,000).
               20                44.     Because it is facially apparent from the Complaint, Defendants have
               21          met their burden of establishing by a preponderance of the evidence that the amount in
               22          controversy exceeds the jurisdictional minimum of $75,000.
               23                           NOTICE TO PLAINTIFF AND STATE COURT
               24                45.     Immediately following the filing of this Notice of Removal in the
               25          United States District Court for the Central District of California, Eastern Division,
               26          Defendants will arrange for notice of such filing to be given by the undersigned to
               27          Plaintiff’s counsel of record, and for a copy of the Notice of Removal to be filed with
               28          the Clerk of the Riverside County Superior Court. Gjedsted Decl., ¶ 10.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    14.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                 Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 15 of 16 Page ID #:15



                  1              WHEREFORE, having provided notice as required by law, the above-entitled
                  2        action should be removed from the Riverside County Superior Court to this honorable
                  3        District Court.
                  4
                  5        Dated: June 6, 2019                     LITTLER MENDELSON, P.C.,
                  6
                  7
                                                                   ALYSSA S. GJEDSTED
                  8                                                MAGGY M. ATHANASIOUS
                                                                   Attorneys for Defendants
                  9                                                AMAZON.COM SERVICES, INC.
                                                                   AND GOLDEN STATE FC, LLC
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT              15.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:19-cv-01047-JLS-SHK Document 1 Filed 06/06/19 Page 16 of 16 Page ID #:16



                      1                               CERTIFICATE OF SERVICE
                      2          I am employed in the County of Los Angeles, State of California, over the age
                      3   of eighteen years, and not a party of the within action. My business address is: 633
                      4   W. Fifth Street, 63rd Floor, Los Angeles, CA 90071.
                      5          On June 6, 2019, I served the foregoing document(s) described as
                      6   DEFENDANTS' NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                      7   ACTION FROM STATE COURT [28 U.S.C. §§ 1332, 1441, 1446] on the
                      8   interested parties as follows:
                      9
                          Geoff S. Morris                  Tel: (714) 975-8054                  Attorneys for Plaintiff
                     10   The Morris Law Group             Fax: (714) 557-1177                  LEAHMCLANE
                          2900 Bristol Street
                     11
                          Suite G-108
                     12   Costa Mesa, CA 92626
                     13
                                 (VIA U.S. MAIL) In accordance with the regular mailing collection and
                     14          processing practices of this office, with which I am readily familiar, by
                                 means of which mail is deposited with the United States Postal Service at
                     15          Los Angeles, California that same day in the ordinary course of business,
                                 I deposited such sealed envelope, with postage thereon fully prepaid, for
                     16          collection and mailing on this same date following ordinary business
                                 practices, addressed as set forth above.
                     17

                     18
                           •     (VIA ELECTRONIC SUBMISSIOl'I) I served the above listed
                                 document(s) described via the United States District Court's Electronic
                                 Filing Program on the designated recipients via electronic transmission
                     19          through tlie CM/ECF system on the Court's website. The Court's
                                 CM/ECF system will generate a Notice of Electronic Filing (NEF) to the
                     20          filing p~, the assigned judge, and any registered users in the case. The
                                 NEF will constitute service of the document(s). Registration as a
                     21          CM/ECF user constitutes consent to electronic service through the court's
                                 transmission facilities.
                     22
                     23
                           •     (VIA OVERNIGHT DELIVERY) By causing the document(s), in a
                                 sealed envelope,i to be delivered to the office of the addressee(s) at the
                                 address( es) set rorth above by overnight delivery via Federal Express, or
                     24
                                 by a similar overnight delivery service.

                     25         I declare that I am employed in the office of a member of the bar of this court at
                     26   whose direction the service was made. Executed on June 6, 2019 at Los Angeles,
                     27   California.                                        ~ ?
                                    Laura Aispuro                              ..,,,,-
                     28          [Type or Print Name]                   ----'""'-~c,L..,~.~1g_n_a~tu_r_e-.--_.o,.__=-~--
LITTLER MENDELSON, P.C.
    633 Wost 5th Slrool
        63rd Floor
                                                                  16.
  Los M\]olos, CA 90071
      213.443.4300                                         CERTIFICATE OF SERVICE
